DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/3/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the branches are covalently bonded to the carbon nanostructures and/or the polyurethane.” The use of “and/or” is indefinite as it is unclear what structure is required by the claim. Given that the claims are read in light of the specification, it is interpreted that the branches are covalently bonded to the carbon nanostructures. 
The validity and enablement of the limitation “the branches are covalently bonded to the carbon nanostructures and/or the polyurethane” is unclear. The branches claimed are formed of the radically polymerized monomer. The radiation causes the radicalization of the monomer and the freeing of a pi-orbital on the carbon nanofiber which allow the monomer to bond to the carbon nanofiber forming the branches. There is no apparent reaction or pathway claimed or disclosed that would result in the branches being formed on the polyurethane substrate.

Claim 15 recites a version of the limitation of claim 1 wherein “the polymerizing occurs on the surface of the substrate and/or the carbon nanostructure.” The substrate, being polyurethane, will not react with the radicalized monomers. Therefore, it is unclear if the claim requires this limitation given the “and/or” and, if it does, it is unclear if the limitation is enabled.
Claim 13 recites “and/or”. It is indefinite as it is unclear if the limitation is required. 
Claim 15 recites “and/or”. It is indefinite as it is unclear if the limitation is required.
Claim 16 recites “and/or” in two locations. These are indefinite as it is unclear what limitations are required by the claim.
Claim 17 recites “and/or”. It is indefinite as it is unclear if the limitation is required.

Allowable Subject Matter

Claims 1-20 are allowed over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Wu et al. (H.-X. Wu et al. / Carbon 45 (2007) 152–159) discloses functionalization of multiwalled carbon nanotubes with polystyrene under atom transfer radical polymerization conditions. They do not teach that the carbon nanotubes are on a polyurethane substrate.

There does not appear to be any clear motivation to make Patel’s material porous and apply the radically polymerized monomer branches covalently attached. And, there does not appear to be any motivation to use a porous polyurethane substrate for Wu et al.’s carbon nanotubes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778